 1

 2

 3

 4

 5

 6

 7
                                     UNITED STATES DISTRICT COURT
 8
                                    WESTERN DISTRICT OF WASHINGTON
                                              AT SEATTLE
 9

10           JAYAKRISHNAN K/ NAIR, et al.,                            CASE NO. C19-1296 MJP

11                                      Plaintiffs,                   ORDER GRANTING
                                                                      HARBORVIEW MEDICAL
12                    v.                                              CENTER AND DR. ANDREW
                                                                      HAHN’S MOTION FOR
13           CHANNA COPELAND, et al.,                                 JUDGMENT ON THE PLEADINGS

14                                      Defendants.

15

16           The above-entitled Court, having received and reviewed Defendants Harborview Medical

17   Center and Dr. Andrew Hahn’s Motion for Judgment on the Pleadings (Dkt. No. 74), and noting

18   that no opposition to that motion has been filed by Plaintiffs 1, rules as follows:

19           IT IS ORDERED that, pursuant to FRCP 12(c), the motion is GRANTED; this matter is

20   DISMISSED as to Defendants Harborview Medical Center and Dr. Andrew Hahn on the

21   following grounds:

22

23   1
       Under Local Rules W.D. Wash. 7(b)(2), “[e]xcept for motions for summary judgment, if a party fails to file papers
     in opposition to a motion, such failure may be considered by the court as an admission that the motion has merit.”
24

     ORDER GRANTING HARBORVIEW MEDICAL CENTER AND DR. ANDREW HAHN’S MOTION FOR
     JUDGMENT ON THE PLEADINGS - 1
 1        1. This Court lacks subject matter jurisdiction in that Plaintiffs’ attempt to challenge the

 2           results of a vulnerable adult protection proceeding and a guardianship proceeding

 3           conducted by King County Superior Court is in violation of the Rooker-Feldman

 4           doctrine and the Younger abstention doctrine.

 5        2. Plaintiffs have failed to file their tort claims in compliance with RCW 4.92.

 6        3. Plaintiffs’ complaint fails to state a claim for which relief can be granted, fails to

 7           establish a cognizable legal theory, and fails to offer sufficient facts to support

 8           recovery of damages.

 9

10        The clerk is ordered to provide copies of this order to Plaintiffs and to all counsel.

11        Dated March 3, 2020.

12

13
                                         A
                                         Marsha J. Pechman
                                         United States Senior District Judge
14

15

16

17

18

19

20

21

22

23

24

     ORDER GRANTING HARBORVIEW MEDICAL CENTER AND DR. ANDREW HAHN’S MOTION FOR
     JUDGMENT ON THE PLEADINGS - 2
